UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number 811-10401 Trust for Professional Managers (Exact name of registrant as specified in charter) 615 East Michigan Street Milwaukee, WI 53202 (Address of principal executive offices) (Zip code) Rachel A. Spearo U.S. Bancorp Fund Services, LLC 615 East Michigan Street Milwaukee, WI 53202 (Name and address of agent for service) (414) 765-5384 Registrant's telephone number, including area code Date of fiscal year end: May 31. 2013 Date of reporting period:August 31, 2012 Item 1. Schedule of Investments. Jensen Quality Value Fund Schedule of Investments August 31, 2012 (Unaudited) Shares Value COMMON STOCKS - 99.11% Aerospace & Defense - 9.26% Alliant Techsystems, Inc. General Dynamics Corp. Lockheed Martin Corp. Rockwell Collins, Inc. United Technologies Corporation Capital Markets - 5.62% Eaton Vance Corp. Federated Investors, Inc. Waddell & Reed Financial, Inc. Chemicals - 1.68% International Flavors & Fragrances, Inc. Commercial Banks - 1.88% Westamerica Bancorporation Commercial Services & Supplies - 3.66% Deluxe Corp. Pitney Bowes, Inc. Computers & Peripherals - 5.80% Dell, Inc. (a) Lexmark International, Inc. Western Digital Corp. (a) Consumer Finance - 1.85% World Acceptance Corp. (a) Diversified Consumer Services - 4.86% Apollo Group, Inc. (a) ITT Educational Services, Inc. (a) Strayer Education, Inc. Electrical Equipment - 1.85% Emerson Electric Company Electronic Equipment, Instruments & Components - 1.74% FLIR Systems, Inc. Food & Staples Retailing - 7.22% Kroger Co. Sysco Corp. Walgreen Co. Wal-Mart Stores, Inc. Food Products - 2.61% HJ Heinz Co. Kellogg Co. Health Care Equipment & Supplies - 9.36% Baxter International, Inc. Becton Dickinson & Company CR Bard, Inc. Medtronic, Inc. St. Jude Medical, Inc. Stryker Corp. Varian Medical Systems, Inc. (a) Zimmer Holdings, Inc. Health Care Providers & Services - 6.82% CIGNA Corp. Laboratory Corporation of America Holdings (a) Quest Diagnostics, Inc. UnitedHealth Group, Inc. Household Durables - 1.97% Tempur-Pedic International, Inc. (a) Household Products - 1.60% Energizer Holdings, Inc. (a) Industrial Conglomerates - 2.18% 3M Co. Raven Industries, Inc. Insurance - 1.74% Progressive Corp. Internet Software & Services - 1.80% J2 Global, Inc. IT Services - 3.23% Accenture PLC (b) Global Payments, Inc. Machinery - 1.78% Toro Co. Media - 1.88% Omnicom Group, Inc. Oil, Gas & Consumable Fuels - 1.89% Exxon Mobil Corp. Personal Products - 1.81% Avon Products, Inc. Pharmaceuticals - 6.36% Bristol-Myers Squibb Co. Eli Lilly & Co. Forest Laboratories, Inc. (a) Johnson & Johnson Pfizer, Inc. Software - 1.84% Microsoft Corp. Specialty Retail - 6.82% Advance Auto Parts, Inc. Bed Bath & Beyond, Inc. (a) Best Buy, Inc. Jos A Bank Clothiers, Inc. (a) TOTAL COMMON STOCKS (Cost $15,624,287) Principal Amount Value SHORT-TERM INVESTMENTS - 0.86% Money Market Fund - 0.86% Fidelity Institutional Money Market Fund Government Portfolio - Class I, 0.010% (b) TOTAL SHORT-TERM INVESTMENTS (Cost $133,496) Total Investments (Cost $15,757,783) - 99.97% Other Assets in Excess of Liabilities - 0.03% TOTAL NET ASSETS - 100.00% $ Percentages are stated as a percent of net assets. (a) Non-income producing security. (b) Foreign issued security. (c) Variable rate security; the rate shown represents the rate at August 31, 2012. The Global Industry Classification Standard (GICS®) was developed by and/or is the exclusive property of MSCI, Inc. and Standard & Poor Financial Services LLC ("S&P").GICS is a service mark of MSCI and S&P and has been licensed for use by U.S. Bancorp Fund Services, LLC. The cost basis of investments for federal income tax purposes at August 31, 2012 was as follows*: Cost of investments $ Gross unrealized appreciation Gross unrealized depreciation ) Net unrealized depreciation $ ) *Because tax adjustments are calculated annually, the above table does not reflect tax adjustments. For the previous fiscal year's federal income tax information, please refer to the Notes to Financial Statements section of the Fund's most recent semi-annual or annual report. Significant Accounting Policies The following is a summary of significant accounting policies consistently followed by the Fund in the preparation of these schedules of investments. These policies are in conformity with generally accepted accounting principles in the United States of America (“GAAP”). Investment Valuation Each security owned by the Fund that is listed on a securities exchange is valued at its last sale price on that exchange on the date as of which assets are valued. When the security is listed on more than one exchange, the Funds will use the price of the exchange that the Funds generally consider to be the principal exchange on which the security is traded. Fund securities listed on the NASDAQ Stock Market, Inc. (“NASDAQ”) will be valued at the NASDAQ Official Closing Price (“NOCP”), which may not necessarily represent the last sale price. If the NOCP is not available, such securities shall be valued at the last sale price on the day of valuation. If there has been no sale on such exchange or on NASDAQ on such day, the security is valued at the mean between the bid and asked prices on such day. Debt securities other than short-term instruments are valued at the mean between the closing bid and asked prices provided by a pricing service ("Pricing Service"). If the closing bid and asked prices are not readily available, the Pricing Service may provide a price determined by a matrix pricing method or other analytical pricing models. Short-term debt securities such as commercial paper, bankers acceptances and U.S. Treasury Bills, having a maturity of less than 60 days are valued at amortized cost. If a short-term debt security has a maturity of greater than 60 days, it is valued at market price.Any discount or premium is accreted or amortized on a straight-line basis until maturity. When market quotations are not readily available, any security or other financial instrument is valued at its fair value as determined under procedures approved by the Trust’s Board of Trustees. These fair value procedures will also be used to price a security when corporate events, events in the securities market and/or world events cause the Adviser to believe that a security’s last sale price may not reflect its actual market value. The intended effect of using fair value pricing procedures is to ensure that the Fund is accurately priced. The Valuation Committee of the Trust shall meet to consider any valuations.This consideration includes reviewing various factors set forth in the pricing procedures adopted by the Board of Trustees and other factors as warranted. In considering a fair value determination, factors that may be considered, among others include; the type and structure of the security; unsual events or circumstances relating to the security's issuer; general market conditions; prior day's valuation; fundamental analytical data; size of the holding; cost of the security on the date of purchase; trading activity and prices of similar securities or financial instruments. Financial Accounting Standards Board (“FASB”) Accounting Standards Codification, “Fair Value Measurements and Disclosures" Topic 820 (ASC 820"), establishes an authoritative defintion of fair value and sets out a hierarchy for measuring fair value. ASC 820 requires an entity to evaluate certain factors to determine whether there has been a significant decrease in volume and level of activity for the security such that recent transactions and quoted prices may not be determinative of fair value and further analysis and adjustment may be necessary to estimate fair value. ASC 820 also requires enhanced disclosure regarding the inputs and valuation techniques used to measure fair value in those instances as well as expanded disclosure of valuation levels for each class of investments. Other Investment transactions are recorded on the trade date. The Fund determines the gain or loss from investment transactions using the best tax relief order. Dividend income is recognized on the ex-dividend date and interest income is recognized on an accrual basis. Fair Value Measurements The Fund follows the FASB ASC Topic 820 hierarchy, under which various inputs are used in determining the value of the Fund’s investments. The basis of the hierarchy is dependent upon various “inputs” used to determine the value of the Fund’s investments. These inputs are summarized in the three broad levels listed below: Level 1 – Unadjusted quoted prices in active markets for identical assets or liabilities that the Fund has the ability to access at the measurement date. Level 2 – Other significant observable inputs include quoted prices which are not active, quoted prices for similar assets or liabilities in active markets or input other than quoted prices that are observable (either directly or indirectly) for the asset or liability. Level 3 – Significant unobservable prices or inputs (includes the Board of Trustees and Valuation Committee’s own assumption in determining the fair value of investments). The inputs or methodology used for valuing securities are not an indication of the risk associated with investing in those securities. The following is a summary of the inputs used, as of August 31, 2012, in valuing the Fund’s investments carried at fair value: Level 1 Level 2 Level 3 Total Common Stocks* $ $
